80358: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-44884: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80358


Short Caption:WALKER VS. DIST. CT. (MICHAELS)Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1801798, CV1802032Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJohn S. WalkerWilliam R. Kendall


PetitionerRalph OrtegaWilliam R. Kendall


Real Party in InterestKatheryn FritterRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Adam P. McMillen
							(Law Office of S. Denise McCurry/Reno)
						


Real Party in InterestSheila MichaelsRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Adam P. McMillen
							(Law Office of S. Denise McCurry/Reno)
						


RespondentBarry L. Breslow


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





Docket Entries


DateTypeDescriptionPending?Document


01/09/2020Filing FeeFiling fee paid. E-Payment $250.00 from William R. Kendall. (SC)


01/09/2020Petition/WritFiled Petition for Writ of Mandamus. (SC)20-01038




01/09/2020AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)20-01119




01/09/2020AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)20-01120




01/09/2020AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)20-01121




01/09/2020AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)20-01122




01/09/2020AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)20-01123




01/09/2020AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)20-01124




01/09/2020AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)20-01125




02/18/2020Notice/IncomingFiled Notice of Association of Counsel.  Robert L. Eisenberg Appearing as Counsel for Real Parties in Interest Sheila Michaels and Katheryn Fritter.  (SC)20-06512




02/25/2020MotionFiled Petitioners' Motion to Stay Short Trial Proceedings. (SC).20-07576




03/02/2020MotionFiled Real Parties in Interest's Opposition to Motion to Stay.  (SC)20-08229




03/04/2020MotionFiled Petitioners' Reply in Further Support of Motion to Stay Short Trial Proceedings.  (SC)20-08658




03/16/2020Petition/WritFiled Supplement to Petition for Writ Order on Motion to Stay. (SC)20-10126




03/31/2020Order/ProceduralFiled Order Directing Answer and Granting Stay. Real Parties in Interests' Answer to the Petition for Writ due:  28 days. Petitioners shall have 14 days from service of the answer to file and serve any reply. We grant the motion and stay the proceedings in Second Judicial District Court Case Nos. CV-18-01798 and CV-18-02032 pending further order of this court. (SC).20-12247




04/23/2020MotionFiled Respondent's Unopposed Motion for Extension of Time. (SC)20-15427




04/29/2020Order/ProceduralFiled Order Granting Motion.  Real parties in interest shall have until May 28, 2020, to file and serve an answer, including authorities, against issuance of the requested writ.  (SC)20-16185




05/28/2020BriefFiled Real Party in Interest's Answering Brief. (SC)20-20194




05/28/2020AppendixFiled Real Parties in Interest's Appendix to Answer. (SC)20-20195




06/08/2020Petition/WritFiled Petitioners' Reply to Answer in Further Support of Original Petition for Writ of Mandamus. (SC)20-21401




12/10/2020Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before Pickering/Hardesty/Stiglich. Author: Pickering, C.J., Majority: Pickering/Hardesty/Stiglich. 136 Nev. Adv. Opn. No. 80. KP/JH/LS. (SC).20-44884




01/04/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-00008




01/04/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View